Interview
	During the Interview on 24 February 2022, the following objections and informalities were noted by the Examiner.  These were not noted on the previous Office Action mailed 26 November 2021 and thus are presented for discussion purposes.

Drawings
In Fig. 5, ref. no. “500” is included, but there is no description of this ref. no. in the Specification.
Fig. 6 does not have any corresponding description in the Specification. 
In Figs. 7, 7A and 7B, many of the ref. nos. are not properly legible.
In Fig. 9B, ref. no. “911” does not have any lead line or arrow to show what element the ref. no. is intended to refer.
In Fig. B, ref. nos. “909” and “910” are included, but there is no description of these ref. nos. in the Specification.
The label for Fig. 12 should be amended to read --FIG. 12--, rather than “

Specification
In parag. [0037], line 10, “anchor bar 903” should be replaced with --anchor bar 902--.
It appears that parag. [0039] should be amended as follows:
--[0039] FIG. 10A, FIG. 1OB and FIG. 1OC illustrate views of the tension reinforcement anchor assembly with various large angle configurations. In these illustrations, the tension reinforcement anchor assembly is inlayed into various large angle upright and adjacent horizontal cross section assemblies with the top caps removed. More specifically, FIG.  10C illustrates a tension reinforcement anchor assembly inlayed into an upright and adjacent horizontal cross section assemblies with a  10A illustrates a tension reinforcement anchor assembly inlayed into an upright and adjacent horizontal cross section assemblies with a 90-degree horizontal angle between them without the top cap. These illustrations are provided as examples of alternative angles and should not be considered exclusive to other angles or configurations. Additionally, the tension reinforcement anchor assembly can be constructed with a vertical angle to accommodate a change in elevation between consecutive upright assemblies. Regardless of the primary support bracket angle the interface will still allow for +/- 10-degree rotation between the support bracket and the wall assembly.--
It appears that parag. [0042] should be amended as follows:
--[0042] FIG. 13A, FIG. 13B, and FIG 13C illustrate various large angle upright assembly top cap configurations. FIG.  13C illustrates the 15-degree angle upright assembly top cap. FIG.  15B illustrates the 45-degree angle upright assembly top cap. FIG.  15A illustrates the 90-degree angle upright assembly top cap. These illustrations are provided as examples of alternative angles and should not be considered exclusive to other angles or configurations. Regardless of the primary upright assembly angle the interface will still allow for +/- 10-degree rotation between the support bracket and the horizontal cross member assembly.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678